320 S.W.3d 742 (2010)
STATE of Missouri, Respondent,
v.
Howard C. LAKE, Appellant.
No. WD 71306.
Missouri Court of Appeals, Western District.
September 28, 2010.
Craig A. Johnston, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., John W. Grantham, Esq., Jefferson City, MO, for respondent.
BEFORE DIVISION FOUR: LISA WHITE HARDWICK, C.J. Presiding, JAMES E. WELSH and KAREN K. MITCHELL, JJ.

ORDER
PER CURIAM.
Following a jury trial, Howard Lake appeals his conviction for driving while intoxicated. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the conviction.
AFFIRMED. Rule 30.25(b).